Opinion issued September
30, 2010
 
 
 
 
 
 
 












 
In The
Court of Appeals
For the
First District of Texas
____________
 
NO. 01-10-00735-CR
____________
 
IN RE TUAN VAN LY, Relator
 


 
Original Proceeding on Petition for Writ of Mandamus
 


 
MEMORANDUM OPINION
Relator Tuan Van Ly filed a petition for a writ of mandamus requesting
that this Court order (1) the Harris County District Attorney’s Office and the
Office of the Attorney General of Texas to provide evidence in response to
relator’s discovery requests; (2) the trial court to hold a hearing on
relator’s motion for DNA re-testing and to grant re-testing; and (3) the trial
court to lift the writ abuse sanction imposed on relator to allow him to file a
writ of habeas corpus.[1]
We deny the petition for a writ of mandamus.  Relator has failed to file an appendix
containing certified or sworn copies of documents showing the matters of which
he complains.  See Tex. R. App. P.
52.3(k)(1)(A) (requiring relator to include, as part of appendix, “a certified
or sworn copy of any order complained of, or any other document showing the
matter complained of”); id.
52.7(a)(1) (requiring relator to file with petition “a certified or sworn copy
of every document that is material to the relator’s claim for relief and that
was filed in any underlying proceeding”).
PER CURIAM
Panel consists of Justices
Keyes, Higley, and Bland.
 
Do
not publish.  Tex. R. App. P. 47.2(b).




1        Relator
names the following as respondents:  Greg
Abbott, Attorney General of Texas; Vic Wesner, Patricia R. Lykos, and Alycia
Harvey of the Harris County District Attorney’s Office; Nathaniel Quarterman,
Director of the Texas Department of Criminal Justice; and Tommy Thomas, former
Harris County Sheriff.  Relator was found
guilty of the offense of capital murder in State v. Tuan Van Ly, No. 643995
in the 228th District Court of Harris County on November 17, 1993.